PETITION TO REHEAR DENIED
CARNEY, Presiding Judge.
On June 2, 1976, this Court announced an opinion in this cause affirming the judgment of the lower Court. The Appellants have filed a Petition to Rehear.
First, the Appellants insist that under the authority of Cole v. Dych, (Tenn.1976), 535 S.W.2d 315, this Court was in error in affirming the decision of the lower Court that there had not been a dedication of Fork B of the Little Sulphur Creek Boat Dock access road. It is true that in Cole v. Dych both the lower Courts and the Supreme Court found that the road in question was, in fact, a public road. In the ease at bar, TVA owned the land, maintained the boat dock, and later sold the land with the restriction “No access road.” The new owners closed Fork B, kept open and dedicated Fork A and opened and dedicated a new all-weather Fork C to the Boat Dock.
These facts compel this Court to find that there was no dedication, express or implied, by TVA of Fork B leading to the boat dock across TVA’s property and that the use of Fork B as an alternative road to the Boat Dock was by permission of TVA. The first *252ground of the Petition to Rehear is, therefore, respectfully overruled.
Next, our attention is called to- the fact that the 250-foot strip on the western end of the Boat Dock access road leading from the Antioch Church Road was admittedly a public road and that the road had not been closed by the Henry County Road Commission in strict compliance with T.C.A. Sections 54-905 and 54-906. Since there is no proof that any of the Plaintiffs or any other person entering or leaving Russwood Shores Subdivision by way of the Antioch Church Road is inconvenienced in the slightest by the closing of the strip and the substitution of two much safer roads, and since there is no proof that the Defendants have acted illegally or in bad faith, we adhere to our former opinion that we, as a Court of equity, should not issue a mandatory injunction to work a financial hardship upon the Defendants.
The Petition to Rehear is respectfully overruled at the cost of the Plaintiffs.
MATHERNE and NEARN, JJ., concur.